DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: entropy-revealer tool in claims 5-8, 13, 15, 19-21, and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As for claims 14-15, and 24, the claim limitations “in one hand”, “in another hand”, and “most interesting” are unclear and the scope of the limitations appear to be related or of some degree of interest without clearly pointing out what in one hand or another means or to what degree or what makes an element interesting.
Clarification is required.

Claim 14 objected to because of the following informalities:  In claim 14, line 7, after “estimation” there is a “.” which should be corrected to a “,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10-12, 16, 18, 19, 20, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roumi (US 2016/0190833).

As for claim(s) 1, 3, 10-12, 16, 18, 19, 20, 23, and 26, Roumi discloses the invention as claimed, including:

1. (Currently amended) A method for online assessing a state of health (SOH) of an electrochemical cell, the method comprising a step for estimating the state of health (SOH) of the electrochemical cell from thermodynamics data related to the cell, the thermodynamics data including entropy and enthalpy variations (DELTA)S, (DELTA)H within the cell [fig.1A, 1B, 5C; paragraph(s) 0007, 0012, 0021-0022, 0037, 0145].  
3. (Original) The method of Claim 1, further comprising a step for implementing a model providing relationships between entropy (DELTA)S and the state of health (SOH) for the electrochemical cell [ see as cited in claim 1 and also paragraphs 0009, 0011].  
the entropy data analysis to chemical characteristics of the electrochemical cell and then to the state of health (SOH) of the cell.  
10. (Previously presented) The method of Claim 3, wherein the relationships between the entropy variations (delta)S and the state of health (SOH) are established by using pattern recognition algorithms [see as cited in claim 1 and also paragraph 0171 – wherein the use of statistical information by the energy monitoring and control system predicts OSH based on battery parameters including (delta(S)].  
11. (Currently amended) The method of Claim 1, wherein the step of estimating the state of health (SOH) comprises a step of estimating the state of health (SOH) from entropy variation (delta)S profiles [see as cited in claims 1 and 3].  
12. (Currently amended) The method of Claim 1, wherein the step of estimating the state of health (SOH) comprises a step of estimating the state of health (SOH) from enthalpy variation (DELTA)H profiles [see as cited in claim 11 – which also enthalpy (DELTA)H values are used].  
16. (Currently amended) A system for online assessing a state of health (SOH) of an electrochemical cell, the system comprising means for estimating the state of health (SOH) of the electrochemical cell from thermodynamics data related to the cell, the thermodynamics data including entropy and enthalpy variations (DELTA)S, (DELTA)H within the cell [see as cited in claim 1].  

19. (Currently amended) The SOH assessment system of Claim 18, further comprising an entropy-revealer tool implementing a (delta)S-SOH model see as cited in claim 1, 3 and also paragraphs 0009, and 0145].  
20. (Currently amended) The SOH assessment system of Claim 19, further comprising a database on thermodynamics and/or chemistry and/or state of health (SOH), the database being filled and updated by the entropy-revealer tool [see as cited in claim 1 and also paragraph 0145 – element 116 for the storage of data].  
23. (Currently amended) The SOH assessment system of Claim 19, implementing pattern recognition algorithms used for establishing the relationships between entropy variations (DELTA)S and the state of health (SOH) [see as cited in claim 1].  
26. (Currently amended) A system for fast-charging a rechargeable battery with terminals connected to internal electrochemical cells, a fast-charging system [paragraph 0171] comprising: 
- a power supply connected to the rechargeable battery and arranged for applying a time-varying charging voltage to the battery terminals, thereby generating a charging current resulting in charging of the electrochemical cells [paragraphs 0007-0011], 
- a charging-control processor for controlling the power supply [paragraph 0150 – element 204 and also paragraph 0125], 
the fast-charging system further comprising a system for online assessing a state of health (SOH) of the battery, the SOH assessment system comprising means for the state of health (SOH) of the electrochemical cell from thermodynamics data related to the battery, the thermodynamics data including entropy and enthalpy variations (DELTA)S, (DELTA)H within the cell [see as cited in claim 1 and also paragraph 0137].   

Claim(s) 1-6, 9-20, and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazami (US 2016/0146895).

As for claim(s) 1-6, 9-20, and 22-26, Yazami discloses the invention as claimed, including:

1. (Currently amended) A method for online assessing a state of health (SOH) of an electrochemical cell, the method comprising a step for estimating the state of health (SOH) of the electrochemical cell from thermodynamics data related to the cell, the thermodynamics data including entropy and enthalpy variations (DELTA)S, (DELTA)H within the cell [paragraph 0065].  
2. (Original) The method of Claim 1, further comprising a step for identifying the reference and chemistry of the electrochemical cell [paragraphs 0063, 0065, 0069].  
3. (Original) The method of Claim 1, further comprising a step for implementing a model providing relationships between entropy (DELTA)S and the state of health (SOH) for the electrochemical cell [paragraphs 0063, 0065, 0069, 0008, 0016, 0060, 0062].  
4. (Currently amended) The method of Claim 3, wherein the (DELTA)S-SOH model has been previously obtained off line from analyzing entropy data and relating the entropy the cell [see as cited in claim 3].  
5. (Original) The method of Claim 4, wherein the (DELTA)S-SOH model is implemented within an entropy-revealer tool dedicated to state of health (SOH) assessment [see as cited in claim 3].  
6. (Previously presented) The method of Claim 5, wherein the entropy-revealer tool is adapted to fill and update a database on thermodynamics and/or chemistry and/or state of health (SOH) [paragraph 0027].  
9. (Previously presented) The method of Claim 4, wherein the off-line entropy analysis detects particular open-circuit voltage (OCV) values where (DELTA)S changes are more pronounced as the electrochemical cell ages [paragraph 0469, 0121].  
10. (Previously presented) The method of Claim 3, wherein the relationships between the entropy variations (DELTA)S and the state of health (SOH) are established by using pattern recognition algorithms paragraphs 0120-0124 – where using patterns of characterization data to fingerprint or identify relationships is the use of pattern recognition).  
11. (Currently amended) The method of Claim 1, wherein the step of estimating the state of health (SOH) comprises a step of estimating the state of health (SOH) from entropy variation (DELTA)S profiles [see as cited in claim 1].  
12. (Currently amended) The method of Claim 1, wherein the step of estimating the state of health (SOH) comprises a step of estimating the state of health (SOH) from enthalpy variation (DELTA)H profiles [see as cited in claim 1].  
an entropy-revealer tool is adapted to estimate the state of health (SOH) of an electrochemical cell including a chemistry not yet referenced in a database [paragraphs 0120-0124, especially 0121].  
14. (Original) The method of Claim 1, wherein the step of estimating the state of health (SOH) from thermodynamics data comprises: 
measuring profiles of open-circuit voltage (OCV), (DELTA)S and (DELTA)H, for different battery references and chemistries [paragraphs 0120-0124], 
measuring profiles of OCV, (DELTA)S and (DELTA)H, for different battery states of health [paragraphs 0120-0124], 
defining which part of the profiles is the most interesting regarding identification and SOH estimation [paragraphs 0120-0124],
finding a relationship between OCV, (DELTA)S and (DELTA)H profiles in one hand and battery reference or chemistry in another hand with a model [paragraphs 0120-0124].  
15. (Currently amended) The method of Claim 14, wherein the step of estimating the state of health (SOH) of a battery comprises: measuring thermodynamics profiles, identifying the reference othe battery by using an entropy-revealer tool and from the measured thermodynamics profiles, estimating the state of health (SOH) by using the entropy-revealer tool and from the measured thermodynamics profiles [paragraphs 0120-0124].  
16. (Currently amended) A system for online assessing a state of health (SOH) of an electrochemical cell, the system comprising means for estimating the state of health (SOH) of the electrochemical cell from thermodynamics data related to the cell, the the cell [see as cited in claim 1].  
17. (Currently amended) The SOH assessment system of Claim 16, further comprising means for identifying a reference and chemistry of the electrochemical cell [see as cited in claim 2].  
18. (Original) The SOH assessment system of Claim 16, further comprising means for implementing a model providing relationships between entropy (DELTA)S and the state of health (SOH) for the electrochemical cell [paragraphs 0120-0124].  
19. (Currently amended) The SOH assessment system of Claim 18, further comprising an entropy-revealer tool implementing a (DELTA)S-SOH model [paragraphs 0120-0124].  
20. (Currently amended) The SOH assessment system of Claim 19, further comprising a database on thermodynamics and/or chemistry and/or state of health (SOH), the database being filled and updated by the entropy-revealer tool [see as cited in claims 1 and 6].  
22. (Original) The SOH assessment system of Claim 19, further comprising means for detecting particular open-circuit voltage (OCV) values where (DELTA)S changes are more pronounced as the electrochemical cell ages [see as cited in claim 9].  
23. (Currently amended) The SOH assessment system of Claim 19, implementing pattern recognition algorithms used for establishing the relationships between entropy variations (DELTA)S and the state of health (SOH) [see as cited in claim 10].  
24. (Currently amended) The SOH assessment system of Claim 19, wherein SOH estimation means comprise 

means for measuring profiles of OCV, (DELTA)S and DH, for different battery states of health, means for defining which part of the profiles is the most interesting regarding identification and SOH estimation [see as cited in claim 14].  
means for finding a relationship between OCV, (DELTA)S and (DELTA)H profiles in one hand and battery reference or chemistry in another hand with a model [see as cited in claim 14].  
25. (Currently amended) The SOH assessment system of Claim 19, wherein SOH estimation means comprise: 
means for measuring thermodynamics profiles, means for identifying a reference of a battery by using the entropy-revealer tool and from the measured thermodynamics profiles, means for estimating the state of health (SOH) by using the entropy-revealer tool and from the measured thermodynamics profiles [see as cited in claim 15].  
26. (Currently amended) A system for fast-charging a rechargeable battery with terminals connected to internal electrochemical cells, a fast-charging system comprising: 
- a power supply connected to the rechargeable battery and arranged for applying a time-varying charging voltage to the battery terminals, thereby generating a charging current resulting in charging of the electrochemical cells [paragraph 0012, 0053], 
- a charging-control processor for controlling the power supply [paragraph 0012, 0053], 
the fast-charging system further comprising a system for online assessing a state of health (SOH) of the battery, the SOH assessment system comprising means for the state of health (SOH) of the electrochemical cell from thermodynamics data related to the battery, the thermodynamics data including entropy and enthalpy variations AS, (DELTA)H within the cell [see as cited in claim 1].   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 21 is/are rejected under 35 U.S.C. 103 as being obvious over Yazami (US 2016/0146895) in view of Raghaven (US 2014/0092375).
The applied reference has a common assignee and/or inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 

As for claims 7, 8, and 21, Yazami discloses the invention substantially as claimed, including the method of claims 1-6, and the system for assessing a state of health of an electrochemical cell comprising the entropy-revealer tool and identifying the type of battery as cited above.

Yazami does not specifically disclose:
7. (Previously presented) The method of Claim 5, wherein the entropy-revealer tool is adapted to generate machine-learning models.  
8. (Currently amended) The method of Claim 7, implemented for a not already known battery, wherein the entropy-revealer tool is adapted to identify the type of the battery by accessing the database and machine learning models, and then to deliver an estimation of the state of health (SOH) with previously found learning models.  
21. (Original) The SOH assessment system of Claim 19, implementing machine- learning models generated by the entropy-revealer tool.  



It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yazami and Raghaven because one of ordinary skill in the art would have sought to make improvements to the speed at which battery states are determined in order to provide a quick response to battery conditions for prevention of damage or safety concerns.  Using machine learning techniques which may be obtained from prior data would be faster than measuring values to obtain results in order to determine battery state.  Therefore, prevention of battery damage and other safety concerns would be minimized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 9, 2022